F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         DEC 13 2004
                               TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                              Clerk


COI LANE PEARCE,

       Petitioner-Appellant,
                                                       No. 04-4089
v.
                                                     (District of Utah)
                                                 (D.C. No. 03-CV-794-TC)
MERV GUSTON, Duchesne County
Sheriff,

       Respondent-Appellee.




                                     ORDER


Before EBEL, MURPHY, and McCONNELL, Circuit Judges.


      Proceeding pro se, state prisoner Coi Lane Pearce seeks a certificate of

appealability (“COA”) so he can appeal the district court’s denial of the habeas

petition he filed pursuant to 28 U.S.C. § 2254. See 28 U.S.C. § 2253(c)(1)(A)

(providing that no appeal may be taken from a final order disposing of a § 2254

petition unless the petitioner first obtains a COA). On October 12, 2000, Pearce

entered guilty pleas to three counts of Attempted Aggravated Sexual Abuse of a

Child. Pearce did not attempt to withdraw his guilty pleas or otherwise directly

appeal his convictions. He did, however, file a state post-conviction petition on
August 22, 2001. The petition was denied. Pearce’s motion for rehearing was

likewise denied on March 3, 2003.

      Pearce filed the instant § 2254 petition on August 25, 2003. In the petition,

Pearce asserted multiple ineffective assistance of counsel claims, a claim that his

guilty pleas were not made knowingly and voluntarily, and a claim that the statute

which criminalized his behavior was unconstitutional. Pearce’s petition was

referred to a magistrate judge who ordered Pearce to show cause as to why the

petition should not be dismissed as untimely. Pearce responded to the order to

show cause but the district court dismissed Pearce’s § 2254 petition as untimely,

concluding that it was filed outside the one-year limitations period and that

Pearce had not argued an entitlement to equitable tolling.

      In his appellate brief and application for a COA, Pearce does not argue that

his § 2254 petition was filed within the one-year limitations period. 28 U.S.C. §

2244(d)(1)(A). Instead, his arguments focus on the merits of the claims raised in

the petition. To the extent Pearce’s brief could be construed to also contain an

argument that he is entitled to equitable tolling because his attorney failed to

inform him of the limitations period, we reject his argument. Ignorance of the

law does not excuse the failure to file a § 2254 petition in a timely manner.

Marsh v. Soares, 223 F.3d 1217, 1220 (10th Cir. 2000); see also Pennsylvania v.




                                          -2-
Finley, 481 U.S. 551, 555 (1987) (holding there is no constitutional right to

counsel in collateral attack on conviction).

      To be entitled to a COA, Pearce must show “that jurists of reason would

find it debatable whether the district court was correct in its procedural ruling.”

Slack v. McDaniel, 529 U.S. 474, 484-85 (2000) (holding that when a district

court dismisses a habeas petition on procedural grounds, a petitioner is entitled to

a COA only if he shows both that reasonable jurists would find it debatable

whether he had stated a valid constitutional claim and debatable whether the

district court’s procedural ruling was correct). Our review of the record

demonstrates that the district court’s dismissal of Pearce’s § 2254 petition as

untimely is not deserving of further proceedings or subject to a different

resolution on appeal. Accordingly, we deny Pearce’s request for a COA and

dismiss this appeal.

                                                ENTERED FOR THE COURT



                                                Michael R. Murphy
                                                Circuit Judge




                                          -3-